Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 11/15/2021, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Andrew G. Morabito (Reg. No. 70078), Attorney of Record, on 6/10/2022.

The application has been amended as follows:

1. (Currently Amended) A computer implemented method of constructability conflict check for a structural system comprising: 
accessing, by at least one processor, a model, wherein the model is comprised of a plurality of members; 
analyzing, by at least one processor 
isolating, by at least one processor, a set of wall panels, wherein the wall panels are comprised of members; 
identifying, by at least one processor, features of the wall panel members, wherein the features include an interface type between each of the members and cutouts within the members based on the analyzed systems of the model; 
analyzing, by at least one processor, each of the members of the wall panel and determining a set of actual properties of the features of each of the members from measurements; 
comparing, by at least one processor, the actual properties of thefeatures are within a predetermined tolerance of a set of required properties for each of the , the member is marked as conflicting;
generating, by at least one processor, a list of all conflicting members; and 
modifying, by at least one processor, the conflicting member properties associated to the identified features to within the predetermined tolerance of the set of required properties without user’s interference to eliminate occurring of error during construction process; wherein the conflicting member properties include position and orientation of the cutouts.

9. (Currently Amended) A computer program product comprising: 
2a computer readable storage device readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method of constructability conflict check for a structural system comprising: 
accessing a model, wherein the model is comprised of a plurality of members 
analyzing the model to identify a frame, mechanical systems, electrical systems, and plumbing systems within the model; 

isolating a set of wall panels within the model, wherein the wall panels are comprised of members,
identifying features of the wall panel members, wherein the features include an interface type between each of the members and cutouts within the members based on the analyzed systems of the model; 
analyzing each of the members of the wall panel and determining a set of actual properties of the features of each of the members from measurements; 
comparing [[a]] the set of actual properties of the features with a predetermined tolerance of a set of required properties for each of the members, wherein if the member is not within the set of required properties, the member is marked as conflicting;
generating a list of all conflicting members and highlight the members within the model; and 
performing a set of alterations to the associated to the identified features to within the predetermined tolerance of the set of required properties without user’s interference to eliminate occurring of error during construction process; wherein the conflicting member properties include position and orientation of the cutouts.

16. (Currently Amended) A system comprising: 
a memory; 
one or more processors in communication with the memory; 
3program instructions executable by the one or more processors via the memory to perform a method of constructability conflict check for a structural system, the method comprising: 
accessing a model, wherein the model is comprised of a plurality of members; [[and]] 
analyzing the model to identify a frame, mechanical systems, electrical systems, and plumbing systems within the model; 
isolating a set of wall panels within the model  wherein the set of wall panels are comprised of members;
identifying features of the wall panel members, wherein the features include an interface type between each of the members and cutouts within the members based on the analyzed systems of the model; 
analyzing each of the the features of each of the members from measurements;




comparing the actual properties of themember is not within the set of required properties, the member is marked as conflicting;
generating a list of all conflicting members; and 
modifying the conflicting member properties associated to the identified features to within the predetermined tolerance of the set of required properties without user’s interference to eliminate occurring of error during construction process; wherein the conflicting member properties include position and orientation of the cutouts.

21. (Currently Amended) The computer implemented method of claim 1, further comprising, altering, by at least one processor, the features of the member based on the modification to correct one of the conflicts.  

22. (Currently Amended) The computer implemented method of claim 1, further comprising, analyzing, by at least one processor, the model to determine the required properties of the wall panels.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Maly et al (US 2004/0073410 A1) teaches a method of analyzing and designing a structural frame of a building and, particularly, to a whole-house design software that comprehensively and collaboratively performs complete analysis of the structure, systems, members, and building materials to develop an optimized solution for constructing the building frame.
Pettersson (US 2015/0254376 A1) teaches a method for a virtual assembly of representations of measured components of a structure subsequent to the production of the components and before their shipping to the assembly site of the structure.
Maxam (US 20180300433 A1) teaches a method that provide computer aided design of structures (e.g., walls, structures that incorporate walls, etc.).
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1 and 16: “modifying, by at least one processor, the conflicting member properties associated to the identified features to within the predetermined tolerance of the set of required properties without user’s interference to eliminate occurring of error during construction process; wherein the conflicting member properties include position and orientation of the cutouts.”
Claim 9: “performing a set of alterations to the conflicting member properties associated to the identified features to within the predetermined tolerance of the set of required properties without user’s interference to eliminate occurring of error during construction process; wherein the conflicting member properties include position and orientation of the cutouts.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 1-3, 7-10, 14-17 and 21-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148